--------------------------------------------------------------------------------

UNANIMOUS SHAREHOLDERS AND MANAGEMENT AGREEMENT

THIS AGREEMENT is made and effective as of October 18, 2013 (the “Effective
Date”).

AMONG:

     ALTA DISPOSAL LTD., a body corporate,
duly incorporated under the laws of the Province of Alberta,
(hereinafter called “Alta”)

OF THE FIRST PART

-and-

EXCEL PETROLEUM LTD., a body corporate
duly incorporated under the laws of the Province of Alberta,
(hereinafter called “Excel”)

OF THE SECOND PART

(Alta and Excel, jointly the “Shareholders”)

-and-

BLUE TAP RESOURCES INC., a body corporate,
duly incorporated under the laws of the Province of Alberta,
(hereinafter called the “Corporation”)

OF THE THIRD PART

     WHEREAS the issued and outstanding shares of Alta are owned by Lithium
Exploration Group, Inc. (“Lithium”) and the issued and outstanding shares of
Excel are owned by Vincent Murphy (“Murphy”);

     AND WHEREAS the authorized capital of the Corporation consists of an
unlimited number of common shares, of which 1,000,000 common shares are issued
and outstanding and an unlimited number of first preferred shares, of which none
are issued and outstanding;

     AND WHEREAS as of the date of this Agreement all of the issued and
outstanding shares of the Corporation are beneficially owned by the Shareholders
as follows:

Name of Shareholder Number and Class of Shares Percent of Class       Alta
510,000 Common 51% Excel 490,000 Common 49%

     AND WHEREAS the Parties intend that this Agreement shall operate and be
construed as a Unanimous Shareholders Agreement under the Act;

1

--------------------------------------------------------------------------------

     AND WHEREAS the Shareholders and the Corporation have agreed to enter into
this Agreement as being in their respective best interests and for the purpose
of providing for the orderly management and operation of the Corporation;

     NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the
premises and the mutual covenants and agreements herein contained, and for other
good and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by the Parties), the Parties covenant and agree as follows:

     ARTICLE 1
INTERPRETATION

1.1 Definitions

  (a)

“Act” means the Business Corporations Act (Alberta), as amended from time to
time and every statute that may be substituted therefore, and in the case of any
such amendment and substitution, any reference in this Agreement to the Act
shall be read as referring to the amended or substituted provisions therefor;

        (b)

“Accountants” means such independent firm of chartered accountants as may, from
time to time, be chosen by the Shareholders as accountants of the Corporation;

        (c)

“Agreement” means this agreement and all schedules attached hereto and includes
any amendments made hereto and thereto by written agreement between the
Shareholder and the Corporation;

        (d)

“Articles” means the Articles of Incorporation of the Corporation filed on June
5, 2013 and the Articles of Amendment of the Corporation filed on August 7,
2013, as may from time to time to amended or restated;

        (e)

“Assets” means the Lands, the Wells, the Facilities, the Pipelines and the
Disposal Well located at 14-27-055-24-W4M;

        (f)

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
Alberta;

        (g)

“By-laws” means any by-laws of the Corporation from time to time in force and
effect;

        (h)

“Chairman” means the Chairman of the Board of directors of the Corporation,
which person shall be Alex Walsh until and unless a new Chairman is appointed
pursuant to the terms of this Agreement;

        (i)

“Closing” means the closing date of the Transaction which is October 18, 2013 or
such other date as agreed to by the Parties;

        (j)

“Debenture” means the $300,000 Secured Convertible Debenture issued by the
Corporation to Lithium and which is due and payable on July 30, 2014, subject to
certain conditions with respect to the conversion of the Debenture amount into
common shares of the Corporation;

2

--------------------------------------------------------------------------------


  (k)

“Director” of “Directors” means the person or persons who are, from time to time
in accordance with the terms of this Agreement, duly elected or appointed to the
Board of Directors of the Corporation;

        (l)

“Disposal Well” means the Disposal Well located at 14-27-055-24-W4M on the
Lands;

        (m)

“Disposal Well Licenses” means any licenses required with respect to qualifying
the Disposal Well initially as a water disposal well and facility and
subsequently as a disposal well and facility capable of handling all fluids with
Class 1A status;

        (n)

“Effective Date” means October 10, 2013;

        (o)

“Facilities” means all facilities and equipment located on the Lands;

        (p)

“Holding Corporation” and “Holding Corporation Shareholder” have the meanings
ascribed thereto in Section 9.3;

        (q)

“Lands” means the lands located on Section14-27-055-24-W4M;

        (r)

“Officer” means any duly appointed officer of the Corporation;

        (s)

“Party or Parties” means any person, firm, corporation or entity referred to in
this Agreement and includes any person who may hereafter execute a counterpart
of this Agreement upon becoming a Shareholder;

        (t)

“Principal” means any of the persons who is a controlling shareholder of a
Holding Corporation Shareholder;

        (u)

“Secretary” means the Corporate Secretary of the Corporation and if there is no
secretary, then the Chairman;

        (v)

“Shares” means shares of the Corporation that the Shareholders at the date
hereof or hereafter may beneficially own;

        (w)

“Shareholders” means Alta and Excel, together with such other persons which may
become Parties to this Agreement, collectively, and “Shareholder” means any one
of such persons individually;

        (x)

“Title Documents” means the documents of title for the Assets and any lands or
leases derived or selected therefrom and any renewals, replacements or
extensions thereof;

        (y)

“Transaction” means the share purchase transaction between Lithium, Alta, Excel,
Vincent Murphy and the Corporation whereby Alta acquired 51% of the issued and
outstanding shares of the Corporation in accordance with the terms of the
Debenture;

        (z)

“Walsh” means Alex Walsh, Chairman, President and Chief Executive Officer of the
Corporation; and

        (aa)

“Wells” means any wells located on the Lands.

3

--------------------------------------------------------------------------------

1.2 Headings

     Headings of the Articles and Sections hereof are inserted for convenience
of reference only and shall not affect the construction or interpretation of
this Agreement. The terms “this Agreement”, “hereof”, “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion hereof and include any agreement or instrument supplemental or
ancillary hereto. Unless something in the subject matter or context is
inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Agreement.

1.3 Construction

     Words importing the singular number only shall include the plural and vice
versa and words importing the masculine gender shall include the feminine and
neuter genders and vice versa and words importing persons shall include
companies, corporations, partnerships, syndicates, trusts, unincorporated
organizations and any number or aggregate of persons. When describing
Shareholders hereunder, the word “it” shall include individuals as well as
corporations.

1.4 Accounting Principles

     Wherever in this Agreement reference is made to generally accepted
accounting principles, such reference shall be deemed to be the generally
accepted accounting principles from time to time approved by the Canadian
Institute of Chartered Accountants, or any successor institute, applicable as at
the date on which such calculation is made or required to be made in accordance
with generally accepted accounting principles.

1.5 Defined Terms

     Words and phrases used in this Agreement and not defined herein have the
same meaning assigned to them in the Act.

1.6 Independent Legal Advice

     For the purposes of this Agreement, the Parties acknowledge and agree that
Walsh, Alta and the Corporation are represented by Ross O. Drysdale Professional
Corporation and that Excel shall retain independent legal counsel with respect
to obtaining advice for this Agreement.

ARTICLE 2
IMPLEMENTATION OF AGREEMENT

2.1 Unanimous Shareholders Agreement

     The Parties hereby acknowledge and confirm that it is their intention that
this Agreement shall be a Unanimous Shareholders Agreement as contemplated by
the Act. To the extent that this Agreement specifies that any matters may only
be or shall be dealt with or approved by or shall require action by the
Shareholders, the discretion and powers of the Directors to manage and to
supervise the management of the business and affairs of the Corporation with
respect to such matters are correspondingly restricted.

4

--------------------------------------------------------------------------------

2.2 Carrying Out of the Agreement

     Each of the Shareholders shall: (i) vote or cause to be voted the Shares
owned or controlled by it in such a way so as to fully implement the terms and
conditions of this Agreement and (ii) if any Director for any reason refuses to
exercise his discretion in accordance with the terms of this Agreement,
forthwith take such steps as are necessary to remove such Director.

2.3 Deemed Consent

     Each of the Shareholders shall be deemed to have consented to any transfer
of Shares made in accordance with this Agreement and each covenants and agrees
to waive any restriction on transfer contained in the Articles or By-laws in
order to give effect to such transfers.

2.4 Conflict

     In the event of any conflict between the provisions of this Agreement and
the Articles and By-laws, the provisions of this Agreement shall govern. Each of
the Shareholders agrees to vote or cause to be voted the Shares owned by him so
as to cause the Articles or By-laws, or both, as the case may be, to be amended
to resolve any such conflict in favour of the provisions of this Agreement.

ARTICLE 3
FINANCING AND CAPITALIZATION OF THE CORPORATION

3.1 General Intention

     The Parties acknowledge and confirm that Alta and Lithium provided the
initial capitalization for the Corporation through funds loaned by Lithium and
through additional capital provided by Lithium and Alta. After the Effective
Date and in accordance with Section 8.1 below, Alta and Lithium may provide
additional funds and capital to the Corporation in exchange for additional
equity in the Corporation. Provided that the Corporation has adequate cash flow,
the Parties agree that the funds required for carrying on the business of the
Corporation should be those generated by the Corporation, and then when
necessary, by permanent or interim financing or any combination thereof, which
shall be arranged by the Directors when appropriate, having regard to the status
of the business of the Corporation.

3.2 Payment of Capital Requirements of the Corporation

  (a)

Upon the Closing of the Transaction, Alta acquired 51% of the issued and
outstanding Common Shares of the Corporation by funding $450,000 of the capital
requirements of the Corporation. It is the intention of the Parties that Alta
may continue to fund the on- going capital requirements of the Corporation if
and when funds are necessary for the completion of the Facilities. The Parties
also acknowledge and agree that none of the Parties including Lithium, Alta or
Excel shall have the obligation to provide additional funding. After the Closing
of the Transaction, Alta may continue to fund the current capital requirements
of the Corporation for up to a minimum of $420,000, subject to the provisions of
Section 8.1(b) below.

        (b)

Subject to Section 3.1 above and in the event that Alta elects to fund the
on-going capital requirements of the Corporation beyond the aggregate of
$870,000 set out in Section 3.2(a) above, any such funds advanced by Alta shall
be deemed to be funds loaned by Alta to the Corporation on a non-interest
bearing, unsecured bridge loan basis. Any such funds provided to the Corporation
shall be repayable by the Corporation from cash flow generated by the
Corporation and in any event any such finds loaned prior to June 30, 2014 shall
not be due and payable until June 30, 2014 and thereafter shall not be due and
payable until a date that is not less than 6 months following the date of any
such loan.

5

--------------------------------------------------------------------------------

ARTICLE 4
DIRECTORS AND OFFICERS

4.1 Directors

     Unless otherwise agreed by all of the Shareholders, the Board of Directors
of the Corporation shall consist of three (3) Directors of which two (2) shall
be nominees of Alta and one (1) nominee of Excel, initially being Vincent
Murphy. Each Shareholder shall, from time to time, vote its Shares for the
appointment of its nominees or nominee, as the case may be, as Directors and a
nominee of Alta (initially being Walsh) shall be Chairman of the Board of
Directors of the Corporation.

4.2 Meetings of Directors

     No action shall be taken at any meeting of Directors at which all of the
Directors are not present.

4.3 Voting

     Except as otherwise required by law or by this Agreement, questions arising
at any meeting of the Directors shall be decided by a majority of votes.

4.4 Vacancies

     Vacancies on the Board of Directors shall be filled by ordinary resolution
of the Shareholders.

4.5 Officers

     Subject to Section 7.1 and unless the Shareholders who are holders of not
less than sixty (60%) percent of all Shares otherwise agree, the Officers of the
Corporation shall be:

Name Offices     Alex Walsh Chairman, President and Chief Executive Officer
Vincent Murphy Vice President, Corporate Lee Long Vice President, Operations

4.6 Term of Office

     The Directors may at any time, in their discretion, by a majority vote,
remove any Officer of the Corporation other than those referred to in Section
4.5 above.

4.7 Conflict of Interest

     An Officer or Director of the Corporation who is a party to or is a
director or officer of or has a material interest in any person who is a party
to an existing or proposed material contract with the Corporation, shall
disclose in writing to the Corporation or request to have entered in the minutes
of the Directors the nature and extent of his interest at the time and in the
manner provided by the Act. Any such contract or proposed contract shall be
referred to the Shareholders for approval even if such contract or proposed
contract is one that in the ordinary course of the Corporation’s business would
not require approval by the Directors or Shareholders.

6

--------------------------------------------------------------------------------

4.9 Remuneration

     Remuneration of the Directors and Officers of the Corporation shall be
determined by a majority of the Directors of the Corporation with each Director
being entitled to one vote.

ARTICLE 5
GENERAL BORROWING POWERS

5.1 No Delegation

     No delegation shall be permitted by the Directors of any of the powers
referred to in Section 103 of the Act, which such Directors retain subject to
applicable limitations in this Agreement.

ARTICLE 6
SHAREHOLDERS

6.1 Special Meetings

     The Directors may call a special meeting of Shareholders at any time and
shall do so on the request of the Chairman, any Vice-President, Secretary or any
Director of the Corporation or Shareholders who are holders of not less than
sixty (60%) percent of all Shares.

6.2 Place of Meetings

     The Corporation may hold meetings of Shareholders either inside or outside
the Province of Alberta, provided, however, that any Shareholder meeting
proposed to be held outside the Province of Alberta shall require the consent of
all Shareholders. The Shareholders hereby acknowledge and confirm that it is
their intention that this consent shall be an agreement of all the Shareholders
entitled to vote at a meeting of the Shareholders of the Corporation, as
contemplated by Section 131 of the Act.

6.3 Persons Entitled to be Present

     The only persons entitled to be present at a meeting of Shareholders shall
be those entitled to vote thereat, the Directors, Accountants and solicitors of
the Corporation and each Shareholder and others who, although not entitled to
vote, are entitled or required under any provision of the Act or the Articles or
By-laws to be present at such meeting. Any other person may be admitted only on
the invitation of the Chairman or with the consent of the meeting.

6.4 Quorum

     A quorum for the transaction of business at any meeting of Shareholders
shall be the holders of not less than sixty (60%) percent of the Shares of each
class entitled to vote at the meeting, present in person or by proxy. If a
quorum is present at the opening of a meeting, the Shareholders present or
represented by proxy may proceed with the business of the meeting
notwithstanding that a quorum is not present throughout the meeting. If a quorum
is not present at the opening of a meeting of Shareholders, the Shareholders
present or represented by proxy may adjourn the meeting to a fixed time and
place but may not transact any other business. If at such adjourned meeting a
quorum is not present those Shareholders who are present and entitled to vote
thereat shall be deemed to be a quorum, and may transact all business which a
full quorum might have transacted.

7

--------------------------------------------------------------------------------

6.5 Voting

     Each Share held shall be entitled to one vote and at any meeting of
Shareholders, every questions shall, unless otherwise required by the Articles
or By-laws, be determined by the majority of the votes cast on such question. In
the case of an equality of votes either upon a show of hands or upon a ballot,
Alta shall be entitled to a casting or deciding vote.

6.6 Communication Facilities

     Shareholders or any other person entitled to attend a meeting of
Shareholders shall be entitled to participate in the meeting by means of
telephone or other communication facilities that permit all persons
participating in the meeting to hear and communicate with each other.

ARTICLE 7
CONDUCT OF BUSINESS OF THE CORPORATION

7.1 Conduct

  (a)

Unless otherwise agreed by all Shareholders, the Shareholders shall not cause or
permit the Corporation and the Directors shall not authorize the Corporation,
to:

          (i)

increase or decrease the authorized capital of the Corporation or alter its
capital structure or the rights, privileges, restrictions and conditions
attached to any Shares included in such capital structure in any way;

          (ii)

take or institute any proceedings for the winding-up, reorganization or
dissolution of the Corporation;

          (iii)

sell, lease or exchange all or substantially all of the property of the
Corporation other than in the ordinary course of business;

          (iv)

subject to Section 8.1, increase or decrease the issued capital of the
Corporation;

          (v)

declare dividends and distribute profits and losses, except following completion
of the fiscal year end of the Corporation which is June 30 in each year and
after the financial statements have been prepared and distributed to the
Shareholders and only when the Corporation has sufficient retained earnings and
working capital and is able to fund on-going working capital for the development
of the Assets; or

          (vi)

declare dividends and distribute profits and losses that are not declared
equally on all outstanding classes of shares.

          (b)

Subject to Sections 7.1(a) and 7.1(b), it is the intention of the Shareholders
that the Directors shall authorize and declare dividends on a quarterly basis
provided that the Corporation has sufficient retained earnings and working
capital and is able to fund the on-going working capital for the development of
the Assets.

8

--------------------------------------------------------------------------------

7.2 Management Authority

     Subject to Section 7.1, Alta shall have an unfettered right to direct the
management of the business affairs of the Corporation, and, for greater
certainty, Alta shall have sole discretion and authority in respect of any and
all management and operational decisions relating to the Corporation.

7.3 Interim Operation of the Assets

  (a)

The Corporation has retained Valeura Energy Inc. (“Valeura”) as the initial
operator of the Assets to conduct operations on the Disposal Well pursuant to an
Operating Agreement between the Corporation and Valeura dated July 9, 2013.
Valeura shall retain a 10% working interest in the Lands until completion of the
initial work on the project and shall re-convey that interest to the Corporation
provided that the Corporation has paid Valeura a cash payment of $2,500 per
month for acting as Operator of the Disposal Well and the Lands and upon payment
of an amount of $10,000 to Valeura upon completion of the project.

        (b)

Valeura shall operate the Lands and Disposal Well on behalf of the Corporation
until the property is transferred to the Corporation. The Corporation shall
prepare and provide a work program for the Disposal Well which shall be approved
by Valeura.

        (c)

Upon approval of the work program, the Corporation will implement the work
program and be responsible for and pay all costs and expenses relating to the
work program.

        (d)

The Corporation shall provide Valeura with daily progress reports while
conducting activities on the Lands.

        (e)

The Corporation will be responsible for all costs associated with the Wells, the
Lands and the Facilities.

7.4 Conduct of Banking

  (a)

The bank of the Corporation shall be Bank of Montreal (or any subsidiary
thereof) or such other bank as the Shareholders holding not less than sixty
(60%) percent of all Shares shall determine from time to time (herein referred
to as the “Bank”).

        (b)

All monies received by the Corporation from any source shall be paid into the
Bank to an account or accounts for the benefit of an in the Corporation’s name
and shall only be withdrawn or paid out by cheque, bank draft, money order or
other similar instrument in the manner hereinafter set forth.

        (c)

All cheques, drafts, instruments or order for the payment of money by the
Corporation and all notes in acceptance of bills of exchange shall be executed
by Walsh and Lee Long and such additional signatories, if any, as they shall
nominate.

7.5 Execution of Contracts

     All contracts or undertakings by, with or on behalf of the Corporation
shall be executed by any two Officers or Directors of the Corporation, provided,
however, that any such contracts or undertakings which are material to the
business of the Corporation or which involve an aggregate amount of greater than
$50,000 shall be executed by Walsh and any other Officer or Director.

9

--------------------------------------------------------------------------------

7.6 Accountants

     Daunheimer, Lynch, Anderson LLP shall be appointed the Accountants of the
Corporation unless, prior to the appointment of any other entity as Accountants
of the Corporation any one or more Shareholders of the Corporation holding not
less than sixty (60%) percent of the Shares have consented in writing to such
person being appointed and a copy of such consent has been filed with the
Corporation.

7.7 Idem

     The Shareholders shall in each financial year of the Corporation consent to
exempt the Corporation from the requirement to appoint an auditor of the
Corporation pursuant to the provisions of the Act.

7.8 Consenting Agreement

     The execution of any written agreement or Shareholders’ resolution signed
by the required number of Shareholders as applicable, shall constitute the
consenting agreement of the Shareholders contemplated in this Article 7.

ARTICLE 8
DEALING WITH SHARES

8.1 Acquisition of Additional Shares of the Corporation

     Alta shall be entitled to acquire additional Common Shares of the
Corporation as follows:

        (a)

 Pursuant to Section 3.2(a) above, Alta funded the initial capital requirements
of the Corporation for $450,000 to the date of Closing and at the option of Alta
has agreed to fund the on-going capital requirements of the Corporation. It is
intended that Alta may fund up to an aggregate of $420,000 for the development
of the Disposal Well, the Lands and the Facilities. In the event that Alta funds
additional post-closing capital requirements of the Corporation, Alta shall be
entitled to acquire additional Shares of the Corporation. For every $105,000 of
post-Closing capital that Alta funds for the Corporation, Alta shall be entitled
to receive and the Corporation shall issue from treasury 163,250 additional
Shares of the Corporation and if Alta funds an aggregate of $420,000, Alta shall
acquire an aggregate of 653,000 additional Shares and hold 70% of the issued and
outstanding Shares of the Corporation.

        (b)

Notwithstanding the provisions of Subsections 8.1(a), neither Alta nor any other
Shareholder shall be entitled to acquire more than 70% of the issued and
outstanding Common Shares of the Corporation without the express approval and
written consent of Excel and Murphy. For greater certainty, no issuance of
Common Shares shall result in Excel holding less than 30% of the issued and
outstanding shares of the Corporation on a fully-diluted basis after giving
effect to any such issuance of Common Shares.

8.2 No Transfer of Shares

     Except as expressly provided for in this Article 8, the Shareholders shall
not issue, sell, transfer, assign, pledge, charge, mortgage or in any other way
dispose of or encumber their Shares or their rights under this Agreement without
first complying with all of the provisions of this Agreement unless, prior to
the disposition, issue or encumbrance of their Shares, all of the Shareholders
have consented in writing to such disposition or encumbrance.

10

--------------------------------------------------------------------------------

8.3 Endorsement on Certificates

     Share certificates of the Corporation shall bear the following language
either as an endorsement or on the face thereof:

     “The Shares represented by this certificate are subject to all the terms
and conditions of an unanimous shareholders and management agreement made
effective as of October 18, 2013, a copy of which is on file at the registered
office of the Corporation”

8.4 Issue of Additional Shares

     Subject to Sections 7.1 and 8.1, if any additional Shares of the
Corporation are to be issued from treasury, the Corporation shall first offer
such Shares to the Shareholders by notice given to them of the Corporation’s
intention to issue additional shares and the number and class thereof to be so
issued. The Shareholders shall have the right to purchase the Shares so offered
pro rata based upon the number of Shares beneficially owned by the Shareholders
at the date notice is given of such offer. The Shareholders shall have 20
Business Days from the date such notice is given in which to take up and pay for
all or any of the shares so offered. The shares that have not been taken up and
paid for within the said 20 Business Days shall be offered again by the
Corporation by notice given to those Shareholders who elected to take up and pay
for all of the Shares initially offered to them, and each of such Shareholders
shall have the right to purchase the Shares so offered pro rata based upon the
number of Shares beneficially owned by the Shareholders at the date notice is
given of such subsequent offer. Such Shareholders shall have 20 Business Days
from the date such subsequent notice is given in which to take up and pay for
all or any of the Shares so offered, and so on from time to time until all the
Shares have been taken up or until all of the Shareholders have refused to take
up any more. No Shares shall be issued to third parties unless all of the
Shareholders consent thereto in writing and, if the Shareholders so consent,
Shares shall be issued to third parties only if such third parties enter into
and agree to be bound by the terms and conditions of this Agreement.

8.5 Right of First Refusal

  (a)

Any Shareholder (hereinafter in this Section 8.5 referred to as the “Offeror”)
who desires to sell all or any of its Shares shall give notice of such proposed
sale (hereinafter in this Section 8.5 referred to as the “Notice”) to the
Corporation and to the other Shareholders and shall set out in the Notice the
number of its Shares that it desires to sell (hereinafter in this Section 8.5
referred to as the “Offered Shares”).

        (b)

Upon the Notice being given, the other Shareholders (hereinafter in this Section
8.5 sometimes collectively referred to as the “Offerees” and sometimes
individually referred to as an “Offeree”) shall have the right to purchase all,
but not less than all, of the Offered Shares. The Offerees shall be entitled to
purchase the Offered Shares pro rata based upon the number of Shares
beneficially owned by the Offerees or to purchase in such other proportion as
beneficially owned by the Offerees or to purchase in such other proportion as
the Offerees may agree in writing, at the price to be determined in accordance
with the provisions of Section 8.5(c).

11

--------------------------------------------------------------------------------


  (c)

The price of the Offered Shares shall be set out in the Notice, and shall be a
price determined by the Offeror, expressed in cash value only (with any non-cash
consideration to be converted to fair cash value and added to the price)
(collectively, the “Offer Price”).

        (d)

Within ten (10) Business Days after receiving the Notice, each Offeree who
desires to purchase all of the Offered Shares that he is entitled to purchase in
accordance with the provisions of Section 8.5(b) shall give notice of such
intention to the Offeror, to the Corporation and to the other Offerees. If any
Offeree does not give such notice, the Offered Shares that he had been entitled
to purchase (hereinafter in this Section 8.5(d) referred to as the “Rejected
Shares”) may instead be purchased by the Offerees who did give such notice, pro
rata based upon the number of Shares beneficially owned by such Offerees as
between themselves or in such other proportion as such Offerees may agree in
writing, as, within five (5) Business Days of the expiry of the ten (10)
Business Day period specified in this Section 8.5(d), each Offeree who desires
to purchase all of the Rejected Shares that he is entitled to purchase in
accordance with the provisions of this Sections 8.5(d) shall give an additional
notice of such intention to the Offeror, to the Corporation and to the other
Offerees. If any Offeree entitled to give the said additional notice does not do
so, the Rejected Shares that he had been entitled to purchase may instead be
purchased by the Offerees who did give such notice, and so on from time to time
until the Offerees are willing to purchase all of the Offered Shares or until
they are not willing to purchase any more. If the Offerees are willing to
purchase all, but not less than all, of the Offered Shares, the transaction or
purchase and sale shall be completed within 20 Business Days of the expiry of
the ten (10) Business Day period or five (5) Business Day period, as the case
may be, specified in this Section 8.5(d). The transaction shall be completed at
the Corporation’s registered office where delivery of the Offered Shares shall
be made by the Offeror with good title, free and clear of all liens, charges and
encumbrances, against payment by certified cheque by the Offerees.

        (e)

If the Offeror makes default in transferring the Offered Shares to the Offerees
as provided for in this Section 8.5, the Secretary of the Corporation is
authorized and directed to receive the purchase money and to thereupon cause the
names of the Offerees to be entered in the registers of the Corporation as the
holders of the Shares purchasable by them. The said purchase money shall be held
in trust by the Corporation on behalf of the Offeror and not commingled with the
Corporation's assets, except that any interest accruing thereon shall be for the
account of the Corporation. The receipt by the Secretary of the Corporation for
the purchase money shall be a good discharge to the Offerees and, after their
names have been entered in the registers of the Corporation in exercise of the
aforesaid power, the validity of the proceedings shall not be subject to
question by any person. On such registration, the Offeror shall cease to have
any right to or in respect of the Offered Shares except the right to receive,
without interest, the purchase price received by the Secretary of the
Corporation.

        (f)

If the Offerees do not give notice in accordance with the provisions of Section
8.5(d) that they are willing to purchase all of the Offered Shares, the rights
of the Offerees, subject as hereinafter provided, to purchase the Offered Shares
shall forthwith cease and determine and the Offeror may sell the Offered Shares
to any person within four months after the expiry of the ten (10) Business Day
period or five (5) Business Day periods, as the case may be, specified in
Section 8.5(d), for a price not less than the Offer Price and on other terms no
more favourable to such person than those that would have been applicable had
the Offerees agreed to purchase the Offered Shares in accordance with the
provisions of this Section 8.5, provided that the person to whom his Shares are
to be sold agrees prior to such transaction to be bound by this Agreement and to
become a party hereto in place of the Offeror with respect to the Offered
Shares. If the Offered Shares are not sold within such 4-month period n such
terms, the rights of the Offerees pursuant to this Section 8.5 shall again take
effect and so on from time to time.

12

--------------------------------------------------------------------------------

8.6 Come Along and Tag Along

  (a)

If Shareholders owning more than 50% of all of the Shares of the Corporation (a
"Majority") receive an offer (the "Third Party Offer") from any person who is
not a Shareholder (the "Third Party") for the purchase of all of the Shares of
the Corporation that the Majority wish to accept, then the Majority shall have
the right, at its option, to require the other Shareholders (the "Minority") to
be bound by the terms and conditions of the Third Party Offer and the Minority
shall be obligated to sell their Shares to the Third Party in accordance with
the terms and conditions of the Third Party Offer and in such event, the
provisions of Section 8.5 of this Agreement will not be operative. The purchase
of the Shares owned by the Minority shall close concurrently with the sale of
the Shares by the Majority to the Third Party. Each Shareholder among the
Minority shall be obligated to co-operate and otherwise facilitate any
transaction provided for in this Section 8.6.

        (b)

If the Majority receives a Third Party Offer which the Majority desires to
accept, the Majority shall give notice thereof to the Minority within five (5)
days of receipt of the Third Party Offer (the "Majority Notice") and the
Minority (but, for certainty, not less than all of them) shall have the right by
notice given to the Majority (the "Minority Notice") within five (5) days of its
receipt of the Majority Notice to require the Majority to have the Third Party
make an offer to the Minority on the same terms as offered to the Majority (the
"Supplementary Offer"), and to have the Third Party complete the purchase of all
Shares tendered by the Minority pursuant to the Supplementary Offer at the same
time as it completes the purchase of Shares from the Majority. If the Majority
does not require the Third Party to make the Supplementary Offer, then the
Majority shall not be at liberty to complete the Third Party Offer.

ARTICLE 9
TRANSFER BY OPERATION OF LAW

9.1 Disposition

     For the purpose of this Article 9, a Shareholder within one of the
following categories shall be referred to as the “Offeror”:

  (a)

Where the following occurs in relation to an individual Shareholder, namely:

          (i)

he is petitioned in bankruptcy or makes an assignment for the benefit of its
creditors;

          (ii)

he is judged insane or incompetent to handle his own affairs by a court of
competent jurisdiction;

13

--------------------------------------------------------------------------------


  (iii)

he enters into a matrimonial property settlement agreement or other similar
arrangement or an order is made by a court of competent jurisdiction purporting
to deal with his Shares pursuant to the Matrimonial Property Act of Alberta or
other similar legislation;

        (iv)

his Shares are seized or attached in any way for the payment of any judgment or
order;

        (v)

if applicable, he becomes incapacitated or disabled by reason of mental or
physical disability for six (6) months in any 24 month period; or

        (vi)

the death of such shareholder; and


  (b) Where the following occurs in relation to a Holding Corporation
Shareholder, namely;


  (i)

where any of the events listed in Article 9.1(a)(i) to (vi) inclusive occur with
respect to a Principal of such Holding Corporation Shareholder or to the
beneficial owner of fifty (50%) percent or more of all the issued and
outstanding voting shares of the capital of any such Holding Corporation
Shareholder;


  (ii)

a change in control of such Holding Corporation Shareholder pursuant to the Act;

        (iii)

proceedings are instituted for the dissolution or winding-up of any such Holding
Corporation Shareholder;

        (iv)

such Holding Corporation Shareholder is petitioned into bankruptcy or makes an
assignment for the benefit of its creditors;

        (v)

a Certificate of Dissolution is issued with respect to such Holding Corporation
Shareholder by the Registrar of Corporations or such Holding Corporation
Shareholder is otherwise dissolved and its corporate status terminated;

        (vi)

such Holding Corporation Shareholder’s Shares are seized or attached in any way
for the payment of any judgment or order;

        (vii)

the principal of such Holding Corporation Shareholder is judged insane or
incompetent to handle his own affairs by a court of competent jurisdiction;

        (viii)

the principal of such Holding Corporation Shareholder becomes incapacitated or
disabled by reason of mental of physical disability for six (6) months in any 24
month period; or

        (ix)

the death of the principal of such Holding Corporation Shareholder.

9.2 Option to Purchase Shares

  (a)

The other Shareholders (hereinafter in the Section 9.2 sometimes collectively
referred to as the “Offerees” and sometimes individually referred to as an
(“Offeree”) shall have the right to purchase all, but not less than all, of the
Shares beneficially owned by the Offeror (hereinafter in the Section 9.2
referred to as the “Offered Shares”).

14

--------------------------------------------------------------------------------


  (b)

The Offerees shall be entitled to purchase the Offered Shares pro rata based
upon the number of Shares beneficially owned by the Offerees or to purchase in
such other proportion as the Offerees may agree in writing, at the price to be
determined in accordance with the provisions of Section 9.2(c).

        (c)

The price of the Offered Shares shall be the fair value of such Shares as
determined by unanimous agreement of the Shareholders. In the event that the
fair value of the Offered Shares cannot be agreed to by the Shareholders, the
price of such Shares shall be determined by a chartered business valuator
associated with the Accountants (the “Valuator”) as at the end of the fiscal
quarter of the Corporation immediately preceding an assignment or occurrence of
an event pursuant to Section 9.1. Such determination shall be made in writing
and given to all Shareholders and to the Corporation within 20 Business Days of
the engagement of the Valuator or as soon thereafter as may be reasonably
possible.

        (d)

Within ten (10) Business Days of having been given the Valuator’s report of the
fair value of the Offered Shares, or the determination of fair value of the
Shares by the Shareholders, as applicable, pursuant to Section 9.2, each Offeree
who desires to purchase all of the Offered Shares that he is entitled to
purchase in accordance with the provisions of Section 9.2(b) shall give notice
to the Offeror, to the Corporation and to the other Offerees. If any Offeree
does not give such notice, the Offered Shares that he had been entitled to
purchase (hereinafter in this Section 9.2(d) referred to as the “Rejected
Shares”) may instead be purchased by the Offerees who did give such notice, pro
rata based upon the number of Shares beneficially owned by such Offerees as
between themselves or in such other proportion as such Offerees may agree in
writing, and, within five (5) Business Days of the expiry of the ten (10)
Business Day period specified in this Section 9.2(d), each Offeree who desires
to purchase all of the Rejected Shares that he is entitled to purchase in
accordance with the provisions of this Section 9.2(d) shall give an additional
notice to the Offeror, to the Corporation and to the other Offerees. If any
Offeree entitled to give the said additional notice does not do so, the Rejected
Shares that he had been entitled to purchase may instead be purchased by the
Offerees who did give such notice, and so on from time to time until the
Offerees are willing to purchase all of the Offered Shares or until they are not
willing to purchase any more. If the Offerees are willing to purchase all, but
not less than all, of the Offered Shares, the transaction of purchase and sale
shall be completed within 20 Business Days of the expiry of the ten (10)
Business Day period or five (5) Business Day periods, as the case may be,
specified in this Section 9.2(d). The transaction shall be completed at the
Corporation’s registered office where delivery of the Offered Shares shall be
made by the Offeror with good title, free and clear of all liens, charges and
encumbrances, against payment by certified cheque by the Offerees.

        (e)

If the Offeror makes default in transferring the Offered Shares to the Offerees
as provided for in this Section 9.2, the Secretary of the Corporation is
authorized and directed to receive the purchase money and to thereupon cause the
names of the Offerees to be entered in the register of the Corporation as the
holders of the shares purchasable by them. The said purchase money shall be held
in trust by or on behalf of the Offeror and not commingled with the
Corporation’s assets, except that any interest accruing thereon shall be for the
account of the Corporation. The receipt by the Secretary of the Corporation for
the purchase money shall be a good discharge to the Offerees and, after their
names have been entered in the register of the Corporation in exercise of the
aforesaid power, the validity of the proceedings shall not be subject to
question by any person. On such registration, the Offeror shall cease to have
any right to or in respect of the Offered Shares except the right to receive,
without interest, the purchase price received by the Secretary of the
Corporation.

15

--------------------------------------------------------------------------------


  (f)

If the Offerees do not give notice in accordance with the provisions of Section
9.2(d) that they are willing to purchase all of the Offered Shares, the rights
of the Offerees, subject as hereinafter provided, to purchase the Offered Shares
shall forthwith cease and the Offeror may sell the Offered Shares to any person
within four months after the expiry of the ten (10) Business Day period or five
(5) Business Day periods, as the case may be, specified in Section 9.2(d), for a
price not less than the price that would have been payable by the Offerees and
on other terms no more favourable to such person than those that would have been
applicable had the Offerees agreed to purchase the Offered Shares in accordance
with the provisions of this Section 9.2, provided that the person to whom his
Shares are to be sold agrees prior to such transaction to be bound by this
Agreement and to become a party hereto in place of the Offeror with respect to
the Offered Shares. If the Offered Shares are not sold within such four month
period on such terms, the rights of the Offerees pursuant to this Section 9.2
shall again take effect and so on from time to time.

9.3 Exception to Restrictions on Transfers – Holding Corporations

     Subject to the written consent of all Shareholders and the restrictions as
imposed in Section 9.5 hereof, a Shareholder shall be entitled to transfer his
shares to a body corporate of which he is the controlling shareholder (herein
referred to as a “Holding Corporation”), provided such body corporate enters
into this agreement in the place and stead of the Shareholder. In such event
this Agreement shall be amended, effective as of the date of such assignment, to
recognize and include such Shareholder as a Principal of such Holding
Corporation. Similarly, a Shareholder which is a Corporation (a “Holding
Corporation Shareholder”) shall be entitled to transfer its Shares to a
controlling shareholder thereof provided the controlling shareholder enters into
this Agreement in the place and stead of the Holding Corporation Shareholder.
For the purposes of this Agreement a Holding Corporation is controlled and a
shareholder of a Holding Corporation Shareholder is a controlling shareholder of
same when such shareholder beneficially owns fifty (50%) percent or more of the
issued and outstanding voting shares of such Holding Corporation or Holding
Corporation Shareholder, as applicable.

9.4 Shares of the Corporation

     The provisions of this Agreement relating to Shares of the Corporation
shall apply mutatis mutandis:

  (a)

to any Shares or securities into which such Shares may be converted, changed,
reclassified, redivided, redesignated, redeemed, subdivided or consolidated;

        (b)

to any Shares or securities that are received by the Shareholders hereto as a
stock dividend or distribution payable in Shares or securities of the
Corporation; and

        (c)

to any Shares or securities of the Corporation or of any successor or continuing
company or corporation to the Corporation that may be received by the
Shareholders hereto on a reorganization, amalgamation, consolidation or merger,
statutory or otherwise.

16

--------------------------------------------------------------------------------

9.5 Control of the Shareholders

     If the control of a Shareholder that is a Holding Corporation Shareholder,
as determined by reference to the provisions of the Act, changes, the other
Shareholders shall have the right to purchase all, but not less than all, of the
Shares beneficially owned by such Shareholder, in the proportions and for the
price and upon the terms and conditions determined in accordance with the
provisions contained in Section 9.2, mutatis mutandis.

9.6 Pledge of Shares

     Any Shareholder may pledge, charge, mortgage or otherwise specifically
encumber its Shares to a bank or other financial institution for the purpose of
securing any borrowings by such Shareholder, provided that such bank or
financial institution acknowledges to the parties to this Agreement in writing
that the pledge, charge, mortgage or encumbrance of such Shares shall at all
times be subject to all the terms and conditions of this Agreement.

9.7 Resignation from Board of Directors

     The Shareholder selling its Shares shall, unless otherwise agreed to by the
remaining Shareholders and, where appropriate, shall, in the case of an
individual, resign or, in the case of a Holding Corporation, cause its
nominee(s) to resign from the Board of Directors and from all offices and
positions of employment in the Corporation, effective as of the date of closing
of the purchase and sale of such Shares.

9.8 Deemed Warranties

     Any Shareholder selling its Shares shall be deemed to represent and warrant
to the purchasing Shareholder(s), effective as at the date of closing of such
purchase and sale, that:

  (a)

the Shares being purchased and sold are beneficially owned by the selling
Shareholder and are free and clear of all mortgages, liens, charges, security
interests, adverse claims, pledges, encumbrances and demands of any nature
whatsoever;

        (b)

no person has any agreement or option or any right or privilege (whether by law,
pre- emptive or contractual) capable of becoming an agreement or option for the
purchase from the selling Shareholder of any of its Shares being purchased and
sold; and

        (c)

the purchase and sale of the Shares will not result in a breach of the
provisions of any agreement, indenture, deed, debenture, mortgage bond or other
document or instrument to which the selling Shareholder is a party or by which
it is bound.

     The said representations and warranties shall survive closing of the
purchase and sale and any termination of this Agreement.

9.9 Repayment of Indebtedness

     If at the date of closing of the purchase and sale of the Shares hereunder,
a selling Shareholder is indebted to the Corporation, the selling Shareholder
shall repay such indebtedness to the Corporation in full at such closing,
regardless of the provisions of any agreement, negotiable instrument or other
arrangement between the selling Shareholder and the Corporation. The selling
Shareholder hereby directs and agrees that the sale proceeds shall be applied
firstly to repay such indebtedness and secondly the balance, if any, to the
selling Shareholder.

17

--------------------------------------------------------------------------------

ARTICLE 10
ARBITRATION

10.1 Arbitration

     In the event that any disagreement arises between the Parties with
reference to this Agreement or any matter arising hereunder and upon which the
Parties cannot agree, then any such dispute shall be referred to a single
arbitrator pursuant to and in accordance with the provisions of the Arbitration
Act (Alberta) or other similar legislation in force in the Province of Alberta
from time to time. The decision arrived at by the arbitrator shall be final and
binding and no appeal shall lie therefrom.

ARTICLE 11
TERMINATION

11.1 Termination

        This Agreement shall terminate upon:

        (a)

the written agreement of all of the Shareholders;

        (b)

the dissolution or bankruptcy of the Corporation or the making by the
Corporation of an assignment under the provisions of the Bankruptcy Act
(Canada); or

        (c)

one Shareholder becoming the beneficial owner of all of the Shares.

ARTICLE 12
GENERAL

12.1 Notice by Corporation of Unanimous Shareholder and Management Agreement

     The Corporation by its execution hereof hereby acknowledges that it has
actual notice of the terms of this Agreement, consents thereto and hereby
covenants with each of the Shareholders that it will at all times during the
continuance hereof be governed by this Agreement in carrying out its business
and affairs and accordingly, shall give or cause to be given such notices,
execute or cause to be executed such deeds, transfer and documents, and do or
cause to be done all such acts, matters and things as may from time to time be
necessary or conducive to the carrying out of the terms and intent hereof.

12.2 Indemnity

     Each of the Shareholders shall, jointly and severally, reimburse, indemnify
and hold harmless each of the other Shareholders, the Directors and the Officers
of the Corporation and their representatives from and against all costs, charges
and expenses, including legal fees on a solicitor-client basis, sustained or
incurred by each such party in respect of any matter that results from, relates
to or arises out of the untruth, inaccuracy or breach of, or the failure to
fulfill any agreement, covenant or obligation of such party contained in this
Agreement; provided that, nothing contained in this Section 12.2 shall in any
way be deemed to or shall require any Shareholder to incur any liability or
provide any funds other than as may be expressly provided for in this Agreement.

18

--------------------------------------------------------------------------------

12.3 Confidential Information

        Each Shareholder covenants and agrees that for so long as he is a
Shareholder, Officer, Director, employee or consultant of the Corporation and
for a period of one (1) year thereafter, he will keep in strict confidence and
shall not use, directly or indirectly, for any other purpose other than for the
purposes herein contemplated, all knowledge, materials, business data or other
information (whether oral or written) obtained or acquired during the course of
this Agreement relating to the Corporation or its business and affairs. Other
than information disclosed or divulged to the Directors and duly authorized
Officers and employees of the Corporation, each Shareholder will not disclose,
divulge, publish or transfer, or authorize or permit anyone else to disclose,
divulge, publish, or transfer or use to his own advantage any such knowledge,
materials, business data or other information obtained pursuant to this
Agreement or which relate in any manner to the business and affairs of the
Corporation, without the prior written consent of the Corporation, which consent
may be arbitrarily or unreasonably withheld.

12.4 Exceptions

        The obligation of each Shareholder as identified in Section 12.3 hereof
shall not apply to such knowledge, materials, business data or information
obtained pursuant to this Agreement or relating in any manner to the business
and affairs of the Corporation which:

  (a)

Was demonstrably known to the Shareholder prior to receipt thereof pursuant to
this Agreement;

        (b)

Is available to the public in the form of written publication;

        (c)

Shall have become available to the Shareholder in good faith from a third party
who has a bona fide right to disclose same;

        (d)

Is required to be disclosed to any federal, provincial or local government or
governmental branch, board, agency or instrumentality necessary to comply with
relevant timely disclosure laws or regulatory authorities, including stock
exchanges having jurisdiction in respect of securities of the Corporation; or

        (e)

The Shareholder reasonably determines in good faith is required to be by any
law, regulation, judicial order, administrative order, interrogatory, discovery
request, investigative demand or other legal process.

12.5 Appointment of Agent

       The Secretary is hereby appointed as agent for the Parties to effect any
transfer of Shares of the Corporation in accordance with the terms hereof.

12.6 Time

       Time shall be of essence in this Agreement.

12.7 Notices

19

--------------------------------------------------------------------------------

     Any notice or other communication required or permitted to be given by any
Party to any other Party shall be in writing and shall be delivered personally,
if mailed by prepaid registered mail, sent by email or by a recognized courier
service to the address of the Party to whom it is intended as follows

  (a) if to Alta:


  3200 N. Hayden Road, Suite 235   Scottsdale, Arizona 858251 United States  
Attention: Alex Walsh   Telephone: 1.480.641.4790   Facsimile No.:
1.480.641.4794   Email: aw@lithiumexplorationgroup.com


  (b) if to Excel


  3031 – 36 Street SW   Calgary, Alberta T3E 3A2 Canada   Attention: Vincent
Murphy   Telephone: 1.403.969.6828   Email: vinnytosh@yahoo.ca


  (c) if to the Corporation


  Suite 730, 1015 – 4 Street SW   Calgary, Alberta T2R 1J4 Canada   Attention:
Ross O. Drysdale   Telephone: 1.403.508.6256   Facsimile No.: 1.403.264.5455  
Email: ross@drysdalelaw.com

12.8 Governing Law

       This Agreement shall be governed in all respects by the laws of the
Province of Alberta and the laws of Canada applicable therein.

12.9 Assignment

       Except as may be expressly provided in this agreement, none of the
Parties hereto may assign his rights or obligations under this Agreement without
the prior written consent of all the other Parties.

12.10 Severability

        Each and every term, condition and provision of this Agreement is and
shall be severable one from the other. Inthe event that any term, condition, or
provision hereof is at any time declared by a court of competent jurisdiction to
be void, invalid or unenforceable, same shall not extend to invalidate, make
void or make unenforceable any other term, condition, or provision of this
Agreement.

12.11 Costs

20

--------------------------------------------------------------------------------

All legal costs incurred in connection with the preparation and performance of
the various provisions of this Agreement shall be borne by the Corporation,
except for the legal costs incurred by Excel in relation thereto whom shall pay
his own respective legal costs.

12.13 Entire Agreement

         This Agreement constitutes the entire agreement between the Parties
with respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreement between the Parties with respect thereto. There are
no representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the Parties other than as
expressly set forth in this Agreement.

12.14 Amendments and Waivers

          No amendment to this Agreement shall be valid or binding unless set
forth in writing and duly executed by all of the Parties. No waiver of any
breach of any provision of this Agreement shall be effective or binding unless
made in writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.

12.5 Counterparts

        This Agreement may be executed in any number of counterparts by any one
or more of the Parties. Each executed counterpart shall be deemed to be an
original and such counterparts shall together constitute one and the same
Agreement.

21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have caused this Agreement to be duly executed
and delivered effective the first date written above.

  ALTA DISPOSAL LTD.                       Per: /s/Ross Drysdale for Alex Walsh
    Alex Walsh     Chairman, President and     Chief Executive Officer          
EXCEL PETROLEUM LTD.                     Per: /s/Vincent Murphy     Vincent
Murphy     President           BLUE TAP RESOURCES INC.                     Per:
/s/Ross Drysdale for Alex Walsh     Alex Walsh     Chairman, President and    
Chief Executive Officer

22

--------------------------------------------------------------------------------